          Case 4:19-cv-40050-TSH Document 70 Filed 03/29/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                                                         Docket No. 4:19-cv-40050-TSH

JOHN DOE,                            )
                                     )
       Plaintiff                     )
                                     )
v.                                   )
                                     )
CLARK UNIVERSITY, DAVID P. ANGEL,    )
Ph.D., NADJA JOHNSON, Ph.D., LYNN S. )
LEVEY, ADAM J. KEYES, HOLLY DOLAN, )
EVETTE WALTERS, JEFFREY McMASTER, )
CHERILYN BONIN, JANE SMITH, and      )
DAVIS BAIRD, PROVOST.                )
                                     )
       Defendants                    )

 PLAINTIFF’S MOTION TO EXTEND TIME FOR COMPLETION OF FACT DISCOVERY
 BY TWO DAYS TO ALLOW TIME FOR FURTHER CONSULTATION ON DISCOVERY
            ISSUES AND POSSIBLE FILING OF MOTIONS TO COMPEL
                          [Fed. R. Civ. P. 6(b)(1)(A)]

       Now comes the Plaintiff he respectfully requests this Honorable Court to extend the time

allowed for fact discovery in this matter by two days, through March 31, 2021, so that counsel

may complete consultation on discovery issues and to allow filing of motions to compel on any

unresolved issues.

       As reason therefore plaintiff states that beginning in mid-November of 2020 counsel for

the parties consulted in good faith to try to resolve or narrow differences over responses to

plaintiff’s discovery by defendants Smith and Clark University, but at this time consultation has

not been completed and plaintiff believes further narrowing or perhaps resolution of disputes

may be achieved with further consultation.

       Plaintiff does not suggest that the need for this extension is the result of any delay or

failure to consult by an opposing party; rather, the complexity and unfamiliarity of some of the

                                                 1
          Case 4:19-cv-40050-TSH Document 70 Filed 03/29/21 Page 2 of 2




issues to his undersigned counsel have delayed formulation of changes in Plaintiff’s positions in

order to narrow or resolve differences.

        A motion to compel filed after the close of discovery (March 29, 2021, in this matter;

Docket No. 68) is untimely and is subject to denial solely on that basis at the discretion of the

Court. Burgos-Martinez v. City of Worcecster, 345 F.Supp. 3d 105 (D.Mass. 2018). Here,

plaintiff seeks the two-day extension so that any unresolved discovery issues may be resolved on

the merits. He submits this will prejudice no party and is in the interests of justice. The deadline

for dispositive motions is August 27, 2021 [68]. Plaintiff will not be bringing expert testimony

in his case.

        WHEREFORE, Plaintiff respectfully requests that the motion be allowed and that the

time for discovery be extended through March 31, 2021 from March 29, 2021.

                                                      Respectfully submitted,

                                                      Plaintiff, John Doe
                                                      By his Attorneys,

                                                      /s/ Robert A. Scott
                                                      Hector E. Pineiro, BBO # 555315
                                                      Robert A. Scott, BBO # 648740
                                                      Law Office of Hector E. Pineiro, PC.
                                                      807 Main Street
                                                      Worcester, MA 01610
                                                      Tel. (508) 770-0600
                                                      robin@pineirolegal.com

DATED: March 29, 2021

               CERTIFICATE PURSUANT TO LOCAL RULE 7.1 CONSULTATION

        I, Robert A. Scott, circulated a draft of the within motion to opposing counsel at 4:44 PM
this March 29, 2021, but as of the time of filing did not receive information as to assent from
either party. I will advise the Court upon receipt of any assent.

                                                      /s/ Robert A. Scott



                                                 2
